230 S.W.3d 661 (2007)
Delores SHERMAN, Appellant,
v.
GOLD KIST, INC., Respondent.
No. ED 88804.
Missouri Court of Appeals, Eastern District, Division One.
August 21, 2007.
Ryan S. Shaughnessy, St. Louis, MO, pro se.
Jane Cohen, St. Louis, MO, for respondent.
Before: CLIFFORD H. AHRENS, P.J., MARY K. HOFF, J., and NANNETTE A. BAKER, J.
Prior report: 2006 WL 4556538.

ORDER
PER CURIAM.
Delores Sherman d/b/a Deeco Food Services ("Plaintiff') appeals a judgment from the Circuit Court of St. Louis County dismissing all of her claims against Gold Kist, Inc. ("Respondent") upon a finding that her claims are time-barred by the applicable statutes of limitations.
In Plaintiff's only point on appeal, Plaintiff asserts that the trial court erred in granting Respondent's motion to dismiss for failure to state a claim. Plaintiff contends that the trial court should have calculated the statute of limitations from the date her commissions accrued and not the date the relationship between the parties terminated. We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).